DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
	This application was abandoned on July 21, 2021 for failure to respond to the Final Rejection mailed January 11, 2021.  The applicant filed a Petition for Revival on November 5, 2021 which was granted on January 20, 2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
The rejection as nonstatutory double patenting over the claims of US 10,256,408 is withdrawn.
A new nonstatutory double patenting rejection is made over the claims of US 9,206,352 (the parent application).
A new rejection is made under 35 USC 103 in view of James [WO 2009/109273] in view of Van Mol (WO 2008/127110; see also, US 2010/0108524).
Double Patenting
Claims 34, 36-39, 44-63, and 65-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,206,352 (the parent application).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read in part as follows:

    PNG
    media_image1.png
    122
    396
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    69
    381
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    409
    media_image3.png
    Greyscale


Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  This rejection will be overcome if the present claims are limited to the elected species M1a as set forth in claim 64.
Claim Rejections - 35 USC § 103
Claims 34, 36-39, and 44-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James (WO 2009/109273) in view of Van Mol (WO 2008/127110; see also, US 2010/0108524).
With respect to claims 34, 36-39, and 44-69, James teaches the following subformula L1 (substituted pentacenes) as a very preferred compound [18:32-20:18]:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The A in the above formula is silicon or germanium, and the R moieties in the above subformula correspond to or include the R moieties in the presently claimed and elected formula M1a.  
	Processes of preparing an organic electronic (OE) device are taught [7:9-14].    Low viscosities of less than 10 cP (mPas) are taught for certain coating processes [2:22-24] which would include the 1-9 mPas presently claimed.  Boiling temperatures of less than 400°C are taught as well [7:2].
	James teaches viscosities of > 10 cP (mPas) at 25°C [6:35-36] for some examples whereas present claim 34 requires a viscosity of 1-9 mPas (cP) at 25°C.  (As noted by the applicant, the units of mPas are equivalent to those of cP.)  Nevertheless, James also teaches and exemplifies viscosities of < 10 cP (mPas) [2:22-24; 15:13-22; 32:29-32; and 33:1].  James further specifically teaches that spin coating requires those lower viscosities [2:22-24].  Nonpreferred and alternative embodiments still constitute prior art.  MPEP 2123, II. 
	James does not appear to explicitly teach the step of slot dye coating.  
	Van Mol teaches processes for preparing organic electronic devices [0010].1  The reference further teaches coating processes such as spin coating and slot dye coating [0138].
It would have been obvious for a formulation, coating, ink, process, and device to have the presently elected and claimed compounds, organic solvents, and viscosities as taught by James, in the process of slot dye coating, as taught by Van Mol, because the references teach processes with the presently claimed and elected compound and organic solvents.  As noted above, James teaches that spin coating require viscosities below 10 mPas and Van Mol teaches both spin coating and slot dye coating.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1761                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The US document is cited for Van Mol.